DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 17 February 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 21 February 2020 and 16 February 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.  Claims 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al U.S. Patent No. 10,936,738 B1 (hereinafter Roberts) in view of LaCivita et al US 2015/0193279 A1 (hereinafter LaCivita).
As to claim 1, Roberts discloses a method, comprising: 
receiving, at a wrapper, a request to store data in a data source (i.e. request to store user information) [column 5, lines 5-25], the wrapper including a dispatcher and at least one service, the dispatcher receiving the request (i.e. the moderator and custodian service) [column 3, lines 3-20]; 
providing the request from the dispatcher to the at least one service (i.e. if sensitive data is detected, the moderator service may then interact with a data custodian service and/or cryptography service to encrypt or otherwise tokenize the sensitive data) [column 3, lines 3-20]; and 
anonymizing, at the at least one service, the data to provide anonymized data (i.e. encrypt or tokenize the sensitive data) [column 3, lines 3-20].  
Roberts does not teach the dispatcher being data agnostic.
LaCivita teaches a data engine being an agnostic data engine [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Roberts so that the dispatcher would have been data agnostic.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Roberts by the teaching of LaCivita because it provides for an engine not dependent on data type interface [0002].
As to claim 2, Roberts teaches the method of claim 1, further comprising: 
providing the anonymized data to the data source (i.e. providing to data store) [column 7, lines 34-53]. 
As to claim 3, Roberts teaches the method of claim 1, wherein the request includes the data and additional data and wherein the anonymizing further includes: 
identifying the data to be anonymized (i.e. any information indicated as sensitive by the user) [column 8, lines 4-19]. 
As to claim 4, Roberts teaches the method of claim 1, wherein the anonymizing further includes: 
at least one of tokenizing and encrypting the data (i.e. encrypt or tokenize) [column 3, lines 3-20]. 
As to claim 8, Roberts discloses a system, comprising: 
a processor [column 3, lines 47-67] configured to: 
receive, at a wrapper, a request to store data in a data source (i.e. request to store user information) [column 5, lines 5-25], the wrapper including a dispatcher and at least one service, the dispatcher receiving the request (i.e. the moderator and custodian service) [column 3, lines 3-20]; 
provide the request from the dispatcher to the data source to the at least one service (i.e. if sensitive data is detected, the moderator service may then interact with a data custodian service and/or cryptography service to encrypt or otherwise tokenize the sensitive data) [column 3, lines 3-20]; and 
anonymizing, at the at least one service, the data to provide anonymized data and a memory coupled to the processor and configured to provide the processor with instructions (i.e. encrypt or tokenize the sensitive data) [column 3, lines 3-20]. 
As to claim 9, Roberts teaches the system of claim 8, wherein the processor is further configured to: 
provide the anonymized data to the data source (i.e. providing to data store) [column 7, lines 34-53]. 
As to claim 10, Roberts teaches the system of claim 8, wherein the request includes the data and additional data and wherein to anonymize the data, the processor is further configured to: 
identify the data to be anonymized (i.e. any information indicated as sensitive by the user) [column 8, lines 4-19]. 
As to claim 11, Roberts teaches the system of claim 10, wherein to anonymize the data, the processor is further configured to: 
at least one of tokenize and encrypt the data (i.e. encrypt or tokenize) [column 3, lines 3-20]. 
As to claim 15, Roberts discloses a computer program product, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: 
receiving, at a wrapper, a request to store data in a data source (i.e. request to store user information) [column 5, lines 5-25], the wrapper including a dispatcher and at least one service, the dispatcher receiving the request (i.e. the moderator and custodian service) [column 3, lines 3-20]; 
providing the request from the dispatcher to the at least one service (i.e. if sensitive data is detected, the moderator service may then interact with a data custodian service and/or cryptography service to encrypt or otherwise tokenize the sensitive data) [column 3, lines 3-20]; and 
anonymizing, at the at least one service, the data to provide anonymized data (i.e. encrypt or tokenize the sensitive data) [column 3, lines 3-20]. 
As to claim 16, Roberts teaches the computer program product of claim 15, wherein the computer instructions further comprise instructions for: 
providing the anonymized data to the data source (i.e. providing to data store) [column 7, lines 34-53]. 
As to claim 17, Roberts teaches the computer program product of claim 15, wherein the request includes the data and additional data and wherein the computer instructions for anonymizing further includes computer instructions for: 
identifying the data to be anonymized (i.e. any information indicated as sensitive by the user) [column 8, lines 4-19]. 
As to claim 18, Roberts teaches the computer program product of claim 15, wherein the computer instructions for anonymizing further include computer instructions for: 
at least one of tokenizing and encrypting the data (i.e. encrypt or tokenize) [column 3, lines 3-20]. 
6.  Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al U.S. Patent No. 10,936,738 B1 (hereinafter Roberts) and LaCivita et al US 2015/0193279 A1 (hereinafter LaCivita) as applied to claims 4, 11 and 18 above, and further in view of Black et al US 2006/0075228 A1 (hereinafter Black).
As to claim 5, the Roberts-LaCivita combination does not teach the method of claim 4, wherein the anonymizing further includes: selecting the at least one of tokenizing and encrypting based upon a policy for the data. 
Black teaches that the anonymizing further includes selecting the at least one of tokenizing and encrypting based upon a policy for the data (i.e. based on rules for selecting encrypting or redacting) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination so that the anonymizing further would have included selecting the at least one of tokenizing and encrypting based upon a policy for the data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination by the teaching of Black because it provides for automatically encrypting sensitive information in real time as it is entered into a database or any other type of document and store the keys, preferably elsewhere on a separate key server [0013].
As to claim 12, the Roberts-LaCivita combination does not teach the system of claim 11, wherein to anonymize the data, the process or is further configured to: select at least one of tokenizing and encrypting based upon a policy for the data. 
Black teaches that the anonymizing further includes selecting the at least one of tokenizing and encrypting based upon a policy for the data (i.e. based on rules for selecting encrypting or redacting) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination so that the anonymizing further would have included selecting the at least one of tokenizing and encrypting based upon a policy for the data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination by the teaching of Black because it provides for automatically encrypting sensitive information in real time as it is entered into a database or any other type of document and store the keys, preferably elsewhere on a separate key server [0013].
As to claim 19, the Roberts-LaCivita combination does not teach the computer program product of claim 18, wherein the computer instructions for anonymizing further include computer instructions for: selecting the at least one of tokenizing and encrypting based upon a policy for the data. 
Black teaches that the anonymizing further includes selecting the at least one of tokenizing and encrypting based upon a policy for the data (i.e. based on rules for selecting encrypting or redacting) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination so that the anonymizing further would have included selecting the at least one of tokenizing and encrypting based upon a policy for the data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination by the teaching of Black because it provides for automatically encrypting sensitive information in real time as it is entered into a database or any other type of document and store the keys, preferably elsewhere on a separate key server [0013].
7.  Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al U.S. Patent No. 10,936,738 B1 (hereinafter Roberts) and LaCivita et al US 2015/0193279 A1 (hereinafter LaCivita) as applied to claims 4 and 11 above, and further in view of Iyer et al US 2018/0089454 A1 (hereinafter Iyer).
As to claim 6, the Roberts-LaCivita combination does not teach the method of claim 4, wherein the encrypting includes format preserving encryption. 
Iyer teaches that the encrypting includes format preserving encryption (i.e. format-preserving encryption (FPE)) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination so that the encrypting would have included format preserving encryption.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination by the teaching of Iyer because it provides for an encryption/decryption service that simplifies and enables key rotation without the requisite of overhead of decryption and/or encryption [0001].
As to claim 13, the Roberts-LaCivita combination does not teach the system of claim 11, wherein the encrypting includes format preserving encryption.
Iyer teaches that the encrypting includes format preserving encryption (i.e. format-preserving encryption (FPE)) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination so that the encrypting would have included format preserving encryption.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination by the teaching of Iyer because it provides for an encryption/decryption service that simplifies and enables key rotation without the requisite of overhead of decryption and/or encryption [0001].
8.  Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al U.S. Patent No. 10,936,738 B1 (hereinafter Roberts) and LaCivita et al US 2015/0193279 A1 (hereinafter LaCivita) as applied to claims 1, 8 and 15 above, and further in view of Iyer et al US 2018/0089454 A1 (hereinafter Iyer).
As to claim 7, the Roberts-LaCivita combination does not teach the receiving, from a requester, an access request for the data.  The Roberts-LaCivita combination does not teach authenticating the requester.  The Roberts-LaCivita combination does not teach if the requester is authorized to receive the data, de-anonymizing the anonymized data and providing de-anonymized data.  The Roberts-LaCivita combination does not teach if the requester is authorized to receive the anonymized data, providing the anonymized data.
Iyer teaches receiving, from a requester, an access request for the data (i.e. request to access the data) [0014].  Iyer teaches authenticating the requester (i.e. authenticate the user for access to the data) [0014].  Iyer teaches if the requester is authorized to receive the data, de-anonymizing the anonymized data and providing de-anonymized data (i.e. detokenization of the data) [0014].  Iyer teaches if the requester is authorized to receive the anonymized data, providing the anonymized data [0014]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination so that an access request for the data would have been received from a requester.  The requester would have been authenticated.  If the requester was authorized to receive the data, de-anonymizing the anonymized data and providing de-anonymized data.  If the requester was authorized to receive the anonymized data, providing the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination by the teaching of Iyer because it overcomes the issues of traditional forms of tokenization that cause issues in securing the data and storing data over time [0002].
As to claim 14, the Roberts-LaCivita combination does not teach receive, from a requester, an access request for the data.  The Roberts-LaCivita combination does not teach authenticate the requester.  The Roberts-LaCivita combination does not teach if the requester is authorized to receive the data, de-anonymize the anonymized data and providing the data after the de-anonymizing.  The Roberts-LaCivita combination does not teach if the requester is authorized to receive the anonymized data, provide the anonymized data. 
Iyer teaches receiving, from a requester, an access request for the data (i.e. request to access the data) [0014].  Iyer teaches authenticating the requester (i.e. authenticate the user for access to the data) [0014].  Iyer teaches if the requester is authorized to receive the data, de-anonymizing the anonymized data and providing de-anonymized data (i.e. detokenization of the data) [0014].  Iyer teaches if the requester is authorized to receive the anonymized data, providing the anonymized data [0014]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination so that an access request for the data would have been received from a requester.  The requester would have been authenticated.  If the requester was authorized to receive the data, de-anonymizing the anonymized data and providing de-anonymized data.  If the requester was authorized to receive the anonymized data, providing the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination by the teaching of Iyer because it overcomes the issues of traditional forms of tokenization that cause issues in securing the data and storing data over time [0002].
As to claim 20, the Roberts-LaCivita combination does not teach receiving, from a requester, an access request for the data.  The Roberts-LaCivita combination does not teach authenticating the requester.  The Roberts-LaCivita combination does not teach if the requester is authorized to receive the data, de-anonymizing the anonymized data and providing de-anonymized data.  The Roberts-LaCivita combination does not teach if the requester is authorized to receive the anonymized data, providing the anonymized data. 
Iyer teaches receiving, from a requester, an access request for the data (i.e. request to access the data) [0014].  Iyer teaches authenticating the requester (i.e. authenticate the user for access to the data) [0014].  Iyer teaches if the requester is authorized to receive the data, de-anonymizing the anonymized data and providing de-anonymized data (i.e. detokenization of the data) [0014].  Iyer teaches if the requester is authorized to receive the anonymized data, providing the anonymized data [0014]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination so that an access request for the data would have been received from a requester.  The requester would have been authenticated.  If the requester was authorized to receive the data, de-anonymizing the anonymized data and providing de-anonymized data.  If the requester was authorized to receive the anonymized data, providing the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Roberts-LaCivita combination by the teaching of Iyer because it overcomes the issues of traditional forms of tokenization that cause issues in securing the data and storing data over time [0002].
Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Raman et al US 2014/0053244 A1 directed to one or more network devices receive user criteria for providing anonymization of data from a user device and generate a default workflow for achieving the user criteria [abstract].
B.  Perkins et al US 2018/0218173 A1 directed to a system that can be designed that shares transaction data across different organizations while preserving data privacy and anonymizing the source organization [abstract].
C.  Chandran et al US 2012/0331283 A1 directed to an obfuscated policy data encryption system and method for re-encrypting data to maintain the confidentiality and integrity of data about a user when the data is stored in public cloud computing environment [abstract].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492